Citation Nr: 1616934	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for cervical strain (claimed as back pain).

2.   Entitlement to service connection for a bilateral knee disorder.

3.   Entitlement to service connection for fibromyalgia (claimed as painful and swollen joints).

4.   Entitlement to an initial rating higher than 10 percent for status post hernia repair with ulcer crater (claimed as GERD and hernia surgery).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) from January 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Huntington, West Virginia, respectively.  The Board notes that jurisdiction is now with the Atlanta, Georgia RO.

At the outset, the Board notes that the Veteran has opted not to appeal the issues of entitlement to service connection for a heart condition, bilateral hearing loss, and tinnitus.  See November 2012 VA 8 Appeal to Board of Veterans' Appeals. 

The issues of entitlement to service connection for fibromyalgia, as well as entitlement to an initial rating higher than 10 percent for status post hernia repair with ulcer crater are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of service connection for a low back disorder has been raised by the record in a statement in support of claim submitted by the Veteran in May 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  A cervical spine disorder did not manifest during service, and a current cervical spine disorder is not related to active service.

2.  A bilateral knee disorder did not manifest during service, and a current bilateral knee disorder is not related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, with regard to the Veteran's cervical strain and bilateral knee condition, VA satisfied its duty to notify by means of a letter dated August 2009, which was issued prior to the RO decision in January 2010.  This letter informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided an opportunity at that time to submit additional evidence. 

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of her claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of her claim, and to respond to VA notices. 

With regard to the Veteran's claim for service connection for cervical strain, the Board notes that the Veteran has been afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be explained in greater detail below, the Board finds that this examination is adequate to decide the issue of service connection for cervical strain on the merits.  The examination was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Accordingly, the Board finds the VA's duty to assist with respect to obtaining a VA examination for the Veteran's claim for service connection for cervical strain has been met.

With regard to the Veteran's claim for service connection for a bilateral knee disorder, the Board notes that the Veteran was not provided a VA medical examination and/or opinion; however, the Board finds that such is not necessary in the instant case.  Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, as will be explained in greater detail below, there is no credible evidence establishing that an event, injury, or disease occurred in service; or that a chronic disability manifested within a qualifying presumptive period.  The Board recognizes that the Veteran was seen in May 1982 for her knees; however, the Board notes that the complaint was for lesions to the bilateral knees with no additional treatment.  Therefore, a VA examination is not necessary to decide the claim.

Accordingly, the Board finds that with regard to the Veteran's claims for service connection for cervical strain and a bilateral knee disorder, the VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, as to these two claims, the Board finds that no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. 


II.  Service Connection

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131. To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection will be presumed for certain chronic diseases, such as arthritis, if they were manifest to a compensable degree within the year after active service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A.   Cervical Strain

The Veteran seeks entitlement to service connection for cervical strain.  Specifically, the Veteran contends that repetitive heavy lifting for six years during service as part of her duties caused her cervical strain.

The Veteran's service treatment records (STRS), to include enlistment and separation examination, are entirely negative for complaints or diagnosis of cervical strain.  Additionally, there is no evidence of treatment within one year following separation from service.  

An MRI conducted in May 2008 revealed that the Veteran had some multilevel spondylitic changes more pronounced at C3-C4 but no significant stenosis and no cord involvement.

The Veteran was afforded a VA examination in September 2008.  The examiner noted that the Veteran had neck pain and pain radiating from the right shoulder and right arm, and sometimes a few sharp shooting pains in the left shoulder going down her arm.  The examiner indicated that the Veteran's neck pain with reported pain radiating to the upper extremity was not service connected.

June 2009 VA treatment records indicate that the Veteran was diagnosed with degenerative disc disease and cervical spondylosis.

Analysis

At the outset, the Board notes that the Veteran has a current diagnosis of degenerative disc disease and cervical spondylosis, as evidence by June 2009 VA treatment records.  The Board additionally notes that the Veteran has not been shown to have arthritis of the cervical spine.

The remaining question is whether the currently manifested cervical spondylosis was incurred during or as a result of the Veteran's active service.  The Board notes that the theory of secondary service connection has not been raised by the Veteran in this case and is not otherwise suggested by the clinical evidence.

As an initial matter, the Board finds that there is no probative and credible evidence of an in-service incurrence of any condition or injury affecting the Veteran's cervical spine during service.  While the Board finds the Veteran's accounts of lifting heavy objects as part of her service duties credible, there is no documentation of any cervical spine injury, symptoms, treatment or diagnosis in service.  Significantly, the Veteran's October 1985 separation physical examination report was entirely negative for clinical abnormalities of the cervical spine or for any lay report of active or historic symptoms.  The Board notes that the Veteran did report symptoms of other conditions at that time while remaining silent regarding any symptoms associated with the cervical spine.  The Veteran's separation physical examination report is highly probative as to her condition at the time of her release from active duty, as it was generated with the specific purpose of ascertaining her then-physical condition, as opposed to her more recent assertions.  Moreover, while the Veteran filed claims for service connection for nine other conditions in February 2008, she did not mention her cervical strain as a claimed disability.  Silence here, while the Veteran was otherwise affirmatively speaking and seeking VA benefits, constitutes negative evidence with regard to her contentions as to an in-service injury to her neck and symptomatology since that time.

The Board acknowledges that the file contains a lay statement provided by the Veteran to the effect that heavy lifting which was part of her service duties caused cervical strain.  Yet the fact remains that, although copious STRs are on file, which reference other injuries incurred during the Veteran's active service, not one addresses any cervical strain complaints, symptoms, or injury.  In this regard, had any such complaints, symptoms, or injury been present, one would reasonably expect a reference in the STRs as the Veteran routinely sought medical attention for other complaints.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Furthermore, the September 1984 Report of Medical History completed one year prior to separation shows that the Veteran denied any history of recurrent back pain, and the examiner noted that there were no musculoskeletal problems.  This, along with the December 1985 separation examination showing that the Veteran's spine was normal, contradict the more recent statements she has submitted asserting that she injured her cervical spine in service, and it has been symptomatic since that time.  The Board finds the contemporaneous STRs to be of greater reliability and probative value than a lay statement provided 28 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Since there is no credible evidence that the Veteran injured her cervical spine during service, in the absence of service treatment records documenting such an injury and in the absence of credible lay statements from the Veteran describing such an injury, the Board finds that the Veteran's claim must fail on this basis.  Since that element needed for granting service connection is absent, a discussion of the remaining elements is unnecessary.

In addition, since the first element of service connection is absent, the examination obtained by VA in September 2008 is adequate, even though it provided no opinion with regard to whether a currently diagnosed cervical strain is related to service.  That examiner merely stated as fact that the cervical spine strain was not subject to service connection and provided no opinion as to its etiology.  However, since there is no credible evidence of an in-service injury related to the cervical spine, the Board finds that this VA examination, which provided no opinion, is adequate for the purpose of deciding this claim.

Finally, while the Veteran was shown to have degenerative changes of her cervical spine in a post-service private treatment record dated in October 2013, there is no evidence of record to even suggest that arthritis was manifested within one year of her separation from service in December 1985.  As such, presumptive service connection for a chronic disability is not warranted.  38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the Veteran's service connection claim for cervical strain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1. Vet. App. 49, 53 (1990).

B.   Bilateral Knee Condition

The Veteran seeks entitlement to service connection for a bilateral knee disorder.  Specifically, the Veteran contends that heavy lifting while in service caused her bilateral knee osteoarthritis.

The Veteran's STRs show an isolated complaint of lesions on both knees.  The Veteran was not diagnosed with a bilateral knee disorder in service.  The Veteran's report of medical history at separation does not indicate any knee condition.  The Veteran indicated that she did not experience a "trick" or locked knee on her report.

The Veteran was diagnosed with bilateral knee osteoarthritis in both knees in April 2011.


Analysis

The record contains medical evidence of a current diagnosis of bilateral knee osteoarthritis.

Therefore, the remaining question is whether the currently manifested disorder of the knees was incurred during or as a result of the Veteran's active service.  The Board notes that the theory of secondary service connection has not been raised by the Veteran in this case and is not otherwise suggested by the clinical evidence.

As an initial matter, the Board notes that there is no indication of in-service incurrence of any condition or injury affecting the knees during service, with the exception of one complaint of bilateral knee lesions.  While the Board finds the Veteran's accounts of lifting heavy nuclear warheads, which required squatting and standing, as part of her service duties credible, there is simply no documentation of knee strain/injury, symptoms, treatment or diagnosis coincident with such activities shown at any point during the Veteran's six years of service.  Significantly, the Veteran's September 1984 report of medical history does not indicate that the Veteran experienced a knee injury.  Specifically, the Veteran indicated that she did not have a "trick" or locked knee and denied any history of cramps in the legs and arthritis.  The Veteran's separation physical examination report, dated in December 1985, is highly probative as to her condition at the time of her release from active duty, as it was generated with the specific purpose of ascertaining her then-physical condition, as opposed to her current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993).  The report shows that the Veteran's lower extremities were normal upon separation.  Additionally, the Board again notes that the Veteran previously submitted a claim for service connection for nine conditions in February 2008 and did not mention her bilateral knees as a claimed disability at that time.  Silence here regarding her knees, when she was otherwise affirmatively seeking VA benefits for other claims, constitutes negative evidence with regard to whether she injured her knees in service or has had bilateral knee symptomatology since separation from service.

Further, there is no indication that the Veteran's knee osteoarthritis manifested during service or during the first post-service year, or for more than 28 years after service.  At the earliest, mild degenerative changes of the left knee were documented in March 2006, and osteoarthritis was not clinically confirmed in both knees until April 2011.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinksi, 1 Vet. App. 466, 469 (1991).

Here, the Veteran has stated that she has had knee pain since service.  See April 2014 VA Treatment Records.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In this regard, the Board again notes that with the exception of one complaint of lesions to the knees, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to the bilateral knees.  Additionally, while the file contains treatment records from November 2006 to June 2014, and the Veteran was treated for her knees several times during that period, it was not until April 2014 that the Veteran asserted that she has experienced knee pain since service.  Prior to that time, the Veteran sought treatment for her knees and never gave a history of pain having begun in service or an in-service injury.  Finally, while the Veteran filed earlier claims for service connection, she did not allege a bilateral knee disorder at such time.  The contemporaneous evidence is more probative than the Veteran's more recent assertions, since those statements were made in conjunction with or close in time to the Veteran's period of service.  As such, the Board finds that there is no credible evidence of an in-service knee injury or event related to the knees.  Because of this, the Veteran's claim fails on that basis.

The Veteran is competent, even as a layperson, to proclaim having experienced knee symptoms since her discharge from service, i.e., a continuity of symptomatology, although such accounts are found to lack substantiation in this case.  38 C.F.R. § 3.303(b); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  However, as stated above, the Board finds these statements are not credible.  There is no other evidence of record suggesting that the Veteran had an in-service injury to her knees.

As previously stated, the Board acknowledges that Veteran was not provided a VA medical examination and/or opinion regarding her claim for service connection for her bilateral knee disorder; however, the Board finds that such is not necessary in the instant case.  Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is no credible evidence establishing that an event, injury, or disease occurred in service; or that arthritis was manifested within a qualifying presumptive period.  The Board recognizes that the Veteran was seen in May 1982 for her knees; however, the Board notes that the complaint was for lesions to the bilateral knees with no additional treatment.  This is a record that shows treatment for the Veteran's skin and not for the knee joint, which is the subject of the current appeal.  Therefore, the Board finds that there is no credible evidence of an in-service event, and a VA examination is not necessary to decide the claim.

As there is no evidence that the Veteran's claimed bilateral knee disability was present during service, and was not shown by probative evidence to be etiologically or causally related to her service, or to have been manifested by arthritis to a compensable degree within one year from her service discharge, the Board finds that the service connection claims for a bilateral knee condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cervical strain is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

Fibromyalgia (claimed as painful and swollen joints)

The Veteran seeks entitlement to service connection for fibromyalgia (claimed as painful and swollen joints).

The Board acknowledges that with respect to the claim for fibromyalgia, the Veteran was not afforded a VA examination.  The Veteran has a current diagnosis of fibromyalgia.  See August 2009 Private Treatment Records.  Additionally, the Veteran's service treatment records (STRs) indicate that she was treated in service for myalgia.  Therefore, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's fibromyalgia. 

Increased Rating for Hernia Repair

The Veteran seeks entitlement to an evaluation in excess of 10 percent for her status post hernia repair with ulcer crater (claimed as GERD and hernia surgery).

The Veteran was granted service connection for her status post hernia repair with ulcer crater in January 2009 with an evaluation of 10 percent assigned from February 22, 2008.  The Veteran was afforded VA examinations in September 2008, February 2012, and July 2012.  On examination in September 2008, it was noted that the Veteran experienced belching, flatulence, and a bitter taste with esophageal burning.  In February 2012, the examiner noted that the Veteran continues to have a mild small sliding hiatal hernia with mild associated gastroesophageal reflux disease without treatment.  Most recently, the July 2012 examiner noted that the Veteran experiences infrequent episodes of epigastric distress, pyrosis (heartburn), and sleep disturbance caused by esophageal reflux (2 times per year). 

In a statement submitted in May 2013, the Veteran indicated that she experiences a lot of gas, nausea, regurgitation, and pain/burning in her abdomen, chest (a throbbing heavy feeling), and shoulder, related to her hiatal hernia/GERD.  She also noted that she takes daily medication for her condition. 

As worsening symptomatology has been described since her last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of her service-connected hernia disability.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain any relevant VA treatment records from the Dublin VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2014, and associate those documents with the claims file.

2.   Ask the Veteran to identify any private treatment that she may have had for her fibromyalgia and hiatal hernia, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.   After completing the above development, schedule the Veteran for a VA examination to determine whether the Veteran's diagnosed fibromyalgia is related to service.  The claims file should be made available to and be reviewed by the examiner.  

The examiner shall opine whether the Veteran's fibromyalgia is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or a result of her service.

The examiner is asked to discuss the pertinent evidence of record, to include the in-service record showing treatment for "myalgia."

All opinions must be accompanied by a clear rationale.

4.   Schedule the Veteran for a VA esophageal condition examination to determine the current level of severity of her hiatal hernia.

5.   Readjudicate the claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


